                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      No. 5:20-CV-00252-M

CLEAN & SOBER MEDIA LLC,                             )
                                                     )
                 Plaintiff,                          )
                                                     )
V.                                                   )              ORDER
                                                     )
RENEW COUNSELING CENTER OF NC, LLC,                  )
NORMA NEGRON,                                        )
GABRIEL PERREA,                                      )
GP TAILORED PROMOTIONS, and                          )
DOES 3-10,                                           )
                                                     )
                 Defendants.                         )


          These matters come before the court on the Motion for Leave to Amend Answer filed by

Defendants Renew Counseling Center of NC, LLC and Norma Negron 1 [DE 88] and the

Plaintiffs Motion for Leave to Amend Complaint to Add Doe Defendants [DE 90].             These

motions are unopposed.2 In the interest of justice pursuant to Rule 15 of the Federal Rules of

Civil Procedure, the motions are GRANTED. On or before June 14, 2021 , the parties shall file

the respective Amended Answer [DE 88-1] and First Amended Complaint [DE 90-1] reflecting

the modified case caption as set forth above. In addition, the Clerk of the Court is directed to

modify the caption on the case docket sheet.

          Plaintiff shall serve the First Amended Complaint on the newly named Defendants

pursuant to Rule 4 of the Federal Rules of Civil Procedure. The Defendants who have appeared

in this case shall file an answer or other response to the First Amended Complaint in accordance

with Rule 15.

1    The court dismissed Defendant Giani Rivera on May 21 , 2021. DE 95 .
2    No responses were filed in accordance with Local Civil Rule 7 .1 (f).



             Case 5:20-cv-00252-M Document 99 Filed 06/11/21 Page 1 of 2
       The court also notes the Motion for Recovery of Attorney's Fees recently filed by former

Defendant Giani Rivera [DE 96]. The court will address all "prevailing party" requests for

attorney's fees at the close of the proceedings in this case. See Fed. R. Civ. P. 54(d)(2); see also

advisory committee' s note to 1993 amendment.               Accordingly, the motion is DENIED

WITHOUT PREmDICE and may be re-filed at the appropriate time.

                               ~/,..
       SO ORDERED this       ID        day of June, 2021.




                                                X./4-J [' IV/.,,_.a ,g;-
                                               RICHARD E. MYERS II
                                               CHIEF UNITED STATES DISTRICT ruDGE




                                                   2

           Case 5:20-cv-00252-M Document 99 Filed 06/11/21 Page 2 of 2
